           Case 1:18-mc-00479-AT Document 35 Filed 10/16/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SECURITIES AND EXCHANGE COMMISSION,
                                                             1:18-mc-479-AT
                                                Plaintiff,
v.
JOHN B. KERN,
                                              Defendant.

  [PROPOSED] ORDER TO SHOW CAUSE ISSUED UPON THE APPLICATION OF
 THE SECURITIES AND EXCHANGE COMMISSION FOR A DEFAULT JUDGMENT

         Upon the Application of the Securities and Exchange Commission (the “Commission”)

for a default judgment pursuant to Section 209(d) of the Investment Advisers Act of 1940

(“Advisers Act”), 15 U.S.C. § 80b-9(d), Federal Rule of Civil Procedure 55 and Local Rules

55.1 and 55.2, directing Kern to pay disgorgement in the amount of $234,577, prejudgment

interest of $8,920 and a civil penalty of $100,000, and upon the Declaration of Maureen Peyton

King, and it appearing that an Order to Show Cause should issue, it is hereby:

         ORDERED, that the parties shall appear at a hearing to be held before the Hon. Analisa

Torres, United States District Judge, at the D.P. Moynihan United States Courthouse, Courtroom

15D, 500 Pearl Street, New York, New York at __________ on _________________________,

2019, to show cause why the Commission’s Application should not be granted.


SO ORDERED.


Dated:          ______________, New York

                __________________, 2019


                                             UNITED STATES DISTRICT JUDGE
